DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-10, 12-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Neumann (US 20210374669)

	Regarding claim 1, Neumann teaches a system for determining an order of a plurality of driving destinations, the system comprising one or more processors and one or more storage devices, (Neumann [0013] “System includes a computing device 104. Computing device 104 may include any computing device 104 as described in this disclosure, including without limitation a microcontroller, microprocessor, digital signal processor (DSP) and/or system on a chip (SoC) as described in this disclosure”.) wherein the system is configured to: obtain information on a distance between the plurality of driving destinations, the distance being defined for a plurality of routes between the plurality of driving destinations, with the routes being defined separately in both directions between each combination of driving destinations of the plurality of driving destinations within the information on the distance; (see also Neuman [0054] “possible routes associated with each feasible pairing may generated. In some embodiments, routes may generate based on road distances on a map”. See Neumann fig.3, item 320. See also Neumann [0004] “a system for path selection using vehicle route guidance includes a computing device configured to receive a plurality of requests for a plurality of alimentary combinations and a plurality of destinations, wherein each request specifies an alimentary combination of the plurality of alimentary combinations to be assembled by at least an alimentary provider and a destination of the plurality of destinations”.) provide the information on the distance between the plurality of driving destinations as input to a machine-learning model, the machine-learning model being trained to output information on an order of the plurality of routes based on the information on the distance provided at the input of the machine-learning model; (Neumann [0056] “A set of optimized and/or more efficient pairings of courier to route may be performed, without limitation, by using a machine-learning process as described above; for instance, computing device 104 may input couriers and routes into a trained neural network and/or machine-learning model to automatically predict projected time values and expected time values based on trained factors”.) and determine the information on the order of the plurality of driving destinations based on the information on the order of the plurality of routes. (Neumann [0056] “Neural network and/or machine-learning model may be trained, without limitation, using a plurality of training elements, each of which may correlate a past courier and route pairing and/or set of pairings with a value to be optimized, such as overall delivery time, average overall delivery time across all pairings, or the like”.)

	Regarding claim 2, Neumann teaches the system according to claim 1, wherein the machine-learning model is trained to output information on a favorability of the plurality of routes based on the information on the distance provided at the input of the machine-learning model. (Neumann [0054] “possible routes associated with each feasible pairing may generated. In some embodiments, routes may generate based on road distances on a map”. See also Neumann [0056] “computing device 104 may perform one or more steps to find an optimal or most efficient route to pair with a courier. A set of optimized and/or more efficient pairings of courier to route may be performed, without limitation, by using a machine-learning process as described above”. The system finds the most efficient route based on the provided information which may be the distance.)

	Regarding claim 3, Neumann teaches the system according to claim 1, wherein the machine-learning model is trained using reinforcement learning, with a reward function of the training being based on the distance between the plurality of driving destinations. (Neumann [0061] “In various embodiments a score of a particular route and courier pairing may be based on a combination of one or more factors, including route efficiency, route priority, a projected lateness of a route, a reliability of the route, a fit of the route, and/or a state effect of the route. Each factor may be assigned a score based on predetermined variables. In some embodiments, the assigned scores may be weighted or unweighted”. See also Neumann [0061] “computing device 104 may compute a score associated with each pairing and select pairings to minimize and/or maximize the score, depending on whether an optimal result is represented, respectively, by a minimal and/or maximal score; a mathematical function, described herein as an “objective function,” may be used by computing device 104 to score each possible pairing”. The score associated with each pairing coincides with a reward/benefit which may be related to the distance of the route.)

	Regarding claim 4, Neumann teaches the system according to claim 1, wherein the machine-learning model comprises one or more embedding layers, the one or more embedding layers being based on a non- linear activation function. (Neumann [0035] “such as a convolutional neural network comprising an input layer of nodes, one or more intermediate layers, and an output layer of nodes. Connections between nodes may be created via the process of “training” the network, in which elements from a training dataset are applied to the input nodes, a suitable training algorithm (such as Levenberg-Marquardt, conjugate gradient, simulated annealing, or other algorithms) is then used to adjust the connections and weights between nodes in adjacent layers of the neural network to produce the desired values at the output nodes”.)

	Regarding claim 5, Neumann teaches the system according to claim 4, wherein the one or more embedding layers are based on a Mish activation function. (Neumann [0012] “Objective function may be expressed as a loss function or score calculation, which may be evaluated using greedy algorithms, linear programming, mixed-integer linear programming, or the like. See also Neumann [0067] “computing device 104 may assign variables relating to a set of parameters, which may correspond to score components as described above, calculate an output of mathematical expression using the variables, and select a pairing that produces an output having the lowest size, according to a given definition of “size,” of the set of outputs representing each of plurality of candidate ingredient combinations; size may, for instance, included absolute value, numerical size, or the like”.)

Regarding claim 6, Neumann teaches the system according to claim 1, wherein the machine-learning model comprises a pre-defined number of inputs for a pre-defined number of driving destinations. (Neumann [0031] “With continued reference to FIG. 3, a “machine learning process,” as used in this disclosure, is a process that automatedly uses a body of data known as “training data” and/or a “training set” to generate an algorithm that will be performed by a computing device 104/module to produce outputs given data provided as inputs”.)

Regarding claim 7, Neumann teaches the system according to claim 6, wherein, if the plurality of driving destinations comprises fewer than the pre-defined number of driving destinations, the information on the distance comprises one or more entries having a distance being lower than a threshold to at least one of the plurality of driving destinations. (Neumann [0055] “geographic region may be expanded or contracted to include active couriers such that a desired ratio of available couriers within the active region to orders created, projected nutritionally guided order volume, projected guidance-free order volume, and/or any combination and/or aggregation thereof; a minimum threshold may, without limitation, be set for any such ratio, where ratio below threshold may trigger geographic region expansion, a ratio above threshold may trigger geographic region contraction, and the like”.)

Regarding claim 8, Neumann teaches the system according to claim 1, wherein the distance of the routes is defined along one or more roads. (Neumann [0019] “computing device 104 may implement methods as described in further detail below to compute, select, and/or pair a plurality of paths 200a-c from alimentary providers to users with couriers; a path assigned to a courier may include a single path from a single alimentary providers 204a-c to users 208a-c. See also Neumann [0057] “alimentary providers corresponding to the created orders may be grouped into sub-regions defined by roads such that the sub-regions may correspond to recognized neighborhoods”.)

Regarding claim 9, Neumann teaches the system according to claim 1, wherein the system is configured to obtain the information on the distance by determining the routes via one or more roads between the plurality of driving destinations based on a plurality of locations corresponding to the plurality of driving destinations. (Neumann [0054] “possible routes associated with each feasible pairing may generated. In some embodiments, routes may generate based on road distances on a map. Such routes may be generated using mapping information stored on a database 112 on system and/or on a third-party device. In some embodiments, a route may simply be a straight line distance from a courier location to an order location. In some embodiments, routes for all feasible pairings may be generated in parallel”.)

Regarding claim 10, Neumann teaches the system according to claim 1, wherein the plurality of driving destinations comprise one or more stops of a ride-hailing service, a ride-sharing service or a delivery service. (Neumann [0059] “Couriers within the sorted group may then be paired with the created orders in that group. In some embodiments, the delivery routing system 128 may offer multiple orders to the same courier. For example, multiple orders being delivered to user locations that are within a predetermined distance may be offered to the same courier to optimize a travel route for delivery”.)

Regarding claim 12, Neumann teaches a system for training a machine-learning model, the system comprising one or more processors and one or more storage devices, (Neumann [0013] “System includes a computing device 104. Computing device 104 may include any computing device 104 as described in this disclosure, including without limitation a microcontroller, microprocessor, digital signal processor (DSP) and/or system on a chip (SoC) as described in this disclosure”.)  wherein the system is configured to: obtain training input data for training the machine-learning model, the training input data comprising training information on a distance between a plurality of driving destinations, the distance being defined for a plurality of routes between the plurality of driving destinations, with the routes being defined separately in both directions between each combination of driving destinations of the plurality of driving destinations within the information on the distance; (see also Neuman [0054] “possible routes associated with each feasible pairing may generated. In some embodiments, routes may generate based on road distances on a map”. See Neumann fig.3, item 320. See also Neumann [0004] “a system for path selection using vehicle route guidance includes a computing device configured to receive a plurality of requests for a plurality of alimentary combinations and a plurality of destinations, wherein each request specifies an alimentary combination of the plurality of alimentary combinations to be assembled by at least an alimentary provider and a destination of the plurality of destinations”.) train the machine-learning model using a reinforcement learning algorithm and a reward function, the machine-learning model being trained to output information on an order of the plurality of routes based on the training information on the distance provided at the input of the machine-learning model, the reward function being based on the distance between the plurality of driving destinations; and provide the machine-learning model. (Neumann [0061] “In various embodiments a score of a particular route and courier pairing may be based on a combination of one or more factors, including route efficiency, route priority, a projected lateness of a route, a reliability of the route, a fit of the route, and/or a state effect of the route. Each factor may be assigned a score based on predetermined variables. In some embodiments, the assigned scores may be weighted or unweighted”. See also Neumann [0061] “computing device 104 may compute a score associated with each pairing and select pairings to minimize and/or maximize the score, depending on whether an optimal result is represented, respectively, by a minimal and/or maximal score; a mathematical function, described herein as an “objective function,” may be used by computing device 104 to score each possible pairing”.)

Regarding claim 13, Neumann teaches the system according to claim 12, wherein the machine-learning model is trained to output information on a favorability of the plurality of routes based on the information on the distance provided at the input of the machine-learning model. (Neumann [0054] “possible routes associated with each feasible pairing may generated. In some embodiments, routes may generate based on road distances on a map”. See also Neumann [0056] “computing device 104 may perform one or more steps to find an optimal or most efficient route to pair with a courier. A set of optimized and/or more efficient pairings of courier to route may be performed, without limitation, by using a machine-learning process as described above”.)

Regarding claim 14, Neumann teaches the system according to claim 12, wherein the machine-learning model comprises one or more embedding layers, the one or more embedding layers being based on a non-linear activation function. (Neumann [0035] “such as a convolutional neural network comprising an input layer of nodes, one or more intermediate layers, and an output layer of nodes. Connections between nodes may be created via the process of “training” the network, in which elements from a training dataset are applied to the input nodes, a suitable training algorithm (such as Levenberg-Marquardt, conjugate gradient, simulated annealing, or other algorithms) is then used to adjust the connections and weights between nodes in adjacent layers of the neural network to produce the desired values at the output nodes”.)

Regarding claim 15, Neumann teaches the system according to claim 14, wherein the one or more embedding layers are based on a Mish activation function. (Neumann [0012] “Objective function may be expressed as a loss function or score calculation, which may be evaluated using greedy algorithms, linear programming, mixed-integer linear programming, or the like. See also Neumann [0067] “computing device 104 may assign variables relating to a set of parameters, which may correspond to score components as described above, calculate an output of mathematical expression using the variables, and select a pairing that produces an output having the lowest size, according to a given definition of “size,” of the set of outputs representing each of plurality of candidate ingredient combinations; size may, for instance, included absolute value, numerical size, or the like”.)


Regarding claim 16, Neumann teaches the system according to claim 12, wherein the distance of the routes are defined along one or more roads. (Neumann [0031] “With continued reference to FIG. 3, a “machine learning process,” as used in this disclosure, is a process that automatedly uses a body of data known as “training data” and/or a “training set” to generate an algorithm that will be performed by a computing device 104/module to produce outputs given data provided as inputs”.)

Regarding claim 17, the claim is directed toward a machine-readable storage medium that is configured to the system as claimed in claim 1. The cited portions of Neumann used in the rejection of claim 1 disclose where the system performs the claimed method similar to the machine-readable storage medium as cited in claim 17. Therefore claim 17 is rejected under the same rational as claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Neumann (US 20210374669) in view of Jenkins (US 20210318685)

Regarding claim 11, Neumann teaches the system according to claim 1, but does not specifically teach wherein the plurality of driving destinations comprise one or more charging stations. 

However, Jenkins discloses a method to find an optimal charging station for an electric vehicle travelling along an intended route. Optimality can be based on various factors including relative cost savings and the distance required to detour to a charging station. The system teaches wherein the plurality of driving destinations comprise one or more charging stations. (Jenkins [0017] “there is depicted one embodiment 10 of a computer system in which the present invention may be implemented to carry out electric vehicle charging optimization”. See also Jenkins [0030] “Computer system 10 carries out program instructions for an electric vehicle charging optimization process that uses novel analytical techniques to manage efficient vehicle recharging while en route to a destination”. See also Jenkins [0039] “in the illustrative implementation recharging station 80 is a publically-available station located along or nearby an intended route of the vehicle (level 3 or DC fast charging)”.)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the present claimed invention to modify the system of Neumann with the learnings from Jenkins to benefit from the efficiency and optimized vehicle recharging techniques as taught in Jenkins which may provide cost savings.


Prior Art
The prior art made of record not relied upon is pertinent to applicant’s disclosure. See the PTO-892 regarding references that are directed toward systems, methods and computer programs for efficiently determining an order of driving destinations and for training a machine-learning model using distance-based input data.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIKKO OKECHUKWU OBIOHA whose telephone number is (313)446-6532.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter D. Nolan can be reached on 571-270-7016.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MIKKO OKECHUKWU OBIOHA/Examiner, Art Unit 3661B     
/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661